Vincent A. Lupiano, J.
This is a motion to direct the Clerk to tax and allow costs. Plaintiff instituted an action by personal service on defendant on July 5, 1962, in Westchester County. Defendant defaulted. Judgment was entered for $1,124.45, representing the amount claimed plus interest. The Clerk refused to tax costs.
‘ ‘ The right to costs is governed by the statute in effect when the right to costs accrues, not that in effect when the action is begun ” (Reisner, v. 749 Broadway Realty Corp., 207 Misc. 76; see, also, Defendorf v. Defendorf, 42 App. Div. 166; Dreyer v. Shapiro, 143 Misc. 170; Galante v. Dae Mfg. Co., 136 N. Y. S. 2d 864).
Subdivision 1 of section 1474 of the Civil Practice Act, as amended, limits the allowance of costs. The section as now amended did not except pending actions. Without such exception, it must apply to all actions coming thereunder and speaks of the time when judgment may be entered. The motion is denied.